                                                     [Docket No. 26]

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


JOANNE EDWARDS,

     Plaintiff,                        Civil No. 17-2646 (RMB/JS)

          v.                                  OPINION

TARGET STORES, INC., and TARGET
CORP.,

     Defendants.



APPEARANCES:

SIMON & SIMON P.C.
By: Marc I. Simon, Esq.
8408 Atlantic Avenue
Margate, New Jersey 08402
               Counsel for Plaintiff

MAYFIELD, TURNER, O’MARA & DONNELLY, P.C.
By: John V. Petrycki, Esq.
     Sara K. Saltsman, Esq.
2201 Route 38, Suite 300
Cherry Hill, New Jersey 08002
               Counsel for Defendants



BUMB, UNITED STATES DISTRICT JUDGE:

     This is a personal injury suit.   The one-count Amended

Complaint alleges that Defendant Target Stores, Inc. / Target

Corporation’s negligence caused Plaintiff Joanne Edwards to “slip




                                  1
and fall on a substance that was on the floor” in the Target

store located in Sewell, New Jersey.    (Amend. Compl. ¶ 11) 1

     Target moves for summary judgment asserting that no

reasonable factfinder could find on this record that there was

any substance on the floor, or other dangerous condition of which

Target should have known, that caused Edwards to fall, and even

if there was, no reasonable factfinder could conclude that Target

should have known about it.    The Court agrees on both issues,

therefore Target’s Motion for Summary Judgment will be granted.


I.   FACTUAL BACKGROUND

     In the early afternoon of April 20, 2015 Edwards, who was 76

years old at the time, was shopping with a friend in Target when

she suffered two separate falls. (Statement of Undisputed Facts

(“SUF”) ¶ 1)   Edwards testified that Target was the fourth store

that she and her friend had visited since leaving the house after

breakfast that morning.    (Edwards Dep. p. 26-29)

     After walking to the back of the Target store and

determining that Target did not have what Edwards was looking

for, Edwards and her friend began to walk down an aisle towards

the front entrance of the store with the intention of leaving.

(SUF ¶¶ 2-3)   Then Edwards fell and hit her left hip on the

floor.   (Id. ¶ 3)   Edwards’ deposition testimony is the only


     1  The Court exercises diversity of citizenship subject
matter jurisdiction pursuant to 28 U.S.C. § 1332.


                                  2
evidence in the record describing what happened when Edwards

fell 2:

      A: . . . I don’t know how I fell, why I fell. I think
      I stepped in something . . . it felt like glue or
      something[.]

      . . . .

      Q:   Do you know what caused you to go down to the
      ground?

      A: I think I stepped in something. I don’t know what
      it was. It was on my shoe, whatever it was. . . . I
      felt my foot stick to the floor.

      . . . .

      Q: At any time before this fall that we’re talking
      about did you see anything on the floor?

      A:   No, sir.

      . . . .

      Q: How did you come to believe that there was something
      on the bottom of your shoe?

      A: What else could it have been? I was fine. I felt
      great. I was on my way out the door. I don’t know.

      Q: You had just told me that you felt something sticky
      on your shoe and I’m trying to figure out how you came
      to realize there was something sticky on your shoe.

      A: My imagination thought it was something on my foot.
      How else would I have fallen? . . . .

      A:  I assumed it was something on [my shoe] because
      why else would I have fallen? I had to step in


      2The only other person to witness the first fall was
Edwards’ friend, Dee Wolf, who accompanied her that day.
(Edwards Dep. p. 31) However, Edwards testified that she no
longer “keep[s] in contact with” Wolf; Edwards believes Wolf
moved to South Carolina. (Id. p. 37-38)


                                  3
     something, that’s all I can remember. . . . What would
     have made me fall?

(Edwards Dep. p. 30-34)

     The Target employee who came to assist Edwards after her

first fall testified:

     A: Miss Edwards, she was on -- on the ground, saying
     that . . . she had tripped over her own two feet.

     Q:    Did she say that she tripped over her own two feet?

     A: Yes. She actually made that -- that funny type of
     -- embarrassed, like, I just tripped over my own two
     feet. She clearly didn’t want help . . . .

     A: She just wanted to continue moving, to get up and
     go.

(Wittkorn Dep. p. 35-36)

     After sitting a chair for a few minutes, Edwards testified

that she “felt good” and started walking towards the front of the

store again.     (Edwards Dep. p. 35)    Edwards took 10 to 15 steps

and then, she testified, “down I went.       That’s all I remember.”

(Id.)     Edwards hit her head and face and was transported by

ambulance to the hospital. (Id. ¶ 36, 44)

     When asked, “[d]o you know what caused you to fall the

second time?” Edwards responded, “[i]magine the same, something

on my shoe.     I just kept thinking that there was some glue or

something on my shoe.”     (Id. p. 36)    Edwards did not remember

feeling anything on the bottom of her shoe during the 10 to 15

steps she took before the second fall.       (SUF ¶ 14)   Edwards

further testified:


                                   4
      Q: That stickiness that you talked about on the
      bottom of your shoes, do you know where that came
      from?

      A: It had to be Target. . . . I fell in the Target
      store and I don’t know-- I don’t remember what it
      was.

(Edwards Dep. p. 40)

      Neither Edwards, nor anyone else, observed anything on the

floor at Target.   (Edwards Dep. 37; Wittkorn Dep. p. 63)

Although Edwards testified that her neighbor Sandy “saw” a

“sticky” substance on the bottom of Edwards’ shoe when Sandy came

to see Edwards in the emergency room (Edwards Dep. p. 36), there

is no testimony or evidence as to when Edwards first noticed it,

and certainly no evidence that she saw it in Target.


II.   LEGAL STANDARD

      Summary judgment shall be granted if “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”    Fed. R. Civ.

P. 56(a).   A fact is “material” only if it might impact the

“outcome of the suit under the governing law.”   Gonzalez v. Sec’y

of Dept of Homeland Sec., 678 F.3d 254, 261 (3d Cir. 2012).    A

dispute is “genuine” if the evidence would allow a reasonable

jury to find for the nonmoving party. Id.

      In determining the existence of a genuine dispute of

material fact, a court’s role is not to weigh the evidence; all

reasonable inferences and doubts should be resolved in favor of


                                 5
the nonmoving party.    Melrose, Inc. v. City of Pittsburgh, 613

F.3d 380, 387 (3d Cir. 2010).    However, a mere “scintilla of

evidence,” without more, will not give rise to a genuine dispute

for trial.   Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir.

2001).   Moreover, a court need not adopt the version of facts

asserted by the nonmoving party if those facts are “utterly

discredited by the record [so] that no reasonable jury” could

believe them.   Scott v. Harris, 550 U.S. 372, 380 (2007).   In the

face of such evidence, summary judgment is still appropriate

“where the record taken as a whole could not lead a rational

trier of fact to find for the nonmoving party.”    Walsh v. Krantz,

386 F. App’x 334, 338 (3d Cir. 2010).

     The movant has the initial burden of showing through the

pleadings, depositions, answers to interrogatories, admissions on

file, and any affidavits “that the non-movant has failed to

establish one or more essential elements of its case.” Connection

Training Servs. v. City of Phila., 358 F. App’x 315, 318 (3d Cir.

2009).   “If the moving party meets its burden, the burden then

shifts to the non-movant to establish that summary judgment is

inappropriate.”   Id.   In the face of a properly supported motion

for summary judgment, the nonmovant’s burden is rigorous: he

“must point to concrete evidence in the record”; mere

allegations, conclusions, conjecture, and speculation will not

defeat summary judgment.    Orsatti v. New Jersey State Police, 71



                                  6
F.3d 480, 484 (3d Cir. 1995); accord. Jackson v. Danberg, 594

F.3d 210, 227 (3d Cir. 2010) (citing Acumed LLC. v. Advanced

Surgical Servs., Inc., 561 F.3d 199, 228 (3d Cir. 2009)

(“[S]peculation and conjecture may not defeat summary

judgment.”).    However, “the court need only determine if the

nonmoving party can produce admissible evidence regarding a

disputed issue of material fact at trial”; the evidence does not

need to be in admissible form at the time of summary judgment.

FOP v. City of Camden, 842 F.3d 231, 238 (3d Cir. 2016).


III. ANALYSIS

     Under New Jersey law 3, “[p]roof of a fall alone [is not]

adequate to create an inference of negligence or to give rise to

the application of the doctrine of res ipsa loquitur.”    Simpson

v. Duffy, 19 N.J. Super. 339, 343 (App. Div. 1952), certif.

denied, 10 N.J. 315 (1952).     Moreover, mere existence of a

dangerous condition also does not give rise to liability.

Rather, the dangerous condition must have “existed for such a

length of time that [the business owner] should have known of its

presence.”   Prioleau v. Kentucky Fried Chicken, Inc., 434 N.J.

Super. 558, 570-72 (App. Div. 2014) (citing Bozza v. Vornado,

Inc., 42 N.J. 355, 359 (1964)).


     3  This Court sitting in diversity applies state law. The
events giving rise to this suit occurred in New Jersey, and
Plaintiff is a New Jersey resident. The parties do not dispute
that New Jersey law applies.


                                  7
     Target asserts that there is insufficient evidence in the

record to support a finding that any dangerous condition existed

at its store, and further, even if a dangerous condition did

exist, the evidence in the record could only support the

conclusion that the condition was invisible and unknown at the

time of Edwards’ falls.

     The record facts, viewed in the light most favorable to

Edwards, establish only the following: that in two separate

places in the Target store, Edwards felt her foot stick to the

ground, and then she fell.    While Edwards “imagines” that her

shoe must have stuck to the floor because of a sticky substance

she must have stepped in somewhere in the Target store, Edwards’

unsupported conjecture is not factual evidence.    The lone fact

that Edwards felt her foot stick to the floor does not reasonably

support the inference that a dangerous condition--namely, some

vague glue-like sticky condition-- caused Edwards to fall not

once, but twice, in two separate places in the store.

     Moreover, even if the Court assumes arguendo that Edwards’

testimony about feeling her foot stick to the ground was

sufficient evidence to create an issue of fact as to the

existence of a dangerous condition at the Target store, there is

no evidence from which a factfinder could conclude that Target

should have known about it.    Even as to Edwards’ second fall,

there is no evidence that Edwards told anyone at Target after her



                                  8
first fall that she believed she stepped in something sticky, and

there is no evidence in the record that anyone saw anything

anywhere on the floor of the Target store.    Indeed, Edwards’

testimony invites conjecture, as she testified that she visited

three other large stores (K-Mart, Walmart, and a hardware store)

before Target.   (Edwards Dep. p. 28-29)   Thus, it is possible

that the sticky substance that may have been on Edwards shoe did

not come from the Target store but rather, was picked up before

Edwards entered Target and only manifested as sticky after

Edwards had walked on it for a period of time.    In a nutshell,

Edwards’ testimony is sorely insufficient.

     In response to Target’s persuasive arguments in this regard,

Edwards attempts to change her theory of liability.    In her

opposition brief, she argues that Target was negligent when it

“failed to offer [her] medical assistance” and “failed to offer

assistive devices such as a wheelchair” after she fell.

(Opposition Brief, p. 10)   No such allegations are contained in

the Amended Complaint, however, and a brief cannot amend a

pleading.   Janowski v. City of N. Wildwood, 259 F. Supp. 3d 113,

120 (D.N.J. 2017) (“the permissible role of a plaintiff’s

opposition brief is merely to explain the ‘legal theories ...

that find support in the allegations set forth in the




                                 9
complaint.’”) (quoting Com. of Pa. ex rel. Zimmerman v. PepsiCo,

Inc., 836 F.2d 173, 181 (3d Cir. 1988)). 4

      Similarly, Edwards vaguely argues that the lack of any

surveillance video of the incident warrants a finding of

spoliation and an attendant adverse inference.     However, as

Target correctly observes, (a) the issue of spoliation is beyond

the scope of Target’s motion for summary judgment, and (b)

Edwards points to no evidence that any relevant surveillance

video existed in the first place.     Accordingly, such a last-

ditch, vague assertion of spoliation cannot defeat Target’s

motion for summary judgment.


IV.   CONCLUSION

      For the foregoing reasons, Defendants’ Motion for Summary

Judgment will be granted.   An appropriate Order shall issue on

this date.




Dated: January 8, 2018                __ s/ Renée Marie Bumb _____
                                      RENÉE MARIE BUMB
                                      UNITED STATES DISTRICT JUDGE




      4 In light of this ruling, the Court does not reach Target’s
argument that it did not owe Edwards a duty to ensure her safety
after she informed Target’s employee that she was fine.


                                 10
